Citation Nr: 1014792	
Decision Date: 04/19/10    Archive Date: 04/30/10

DOCKET NO.  08-30 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for diabetes mellitus (DM).


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from September 1976 to July 
1997.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  

Additional evidence was added to the claims file in April 
2010 after the most recent Supplemental Statement of the Case 
along without a waiver of RO review on behalf of the Veteran.  
See 38 C.F.R. § 20.1304 (2009).  

For reasons discussed hereinbelow, the issue on appeal is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  


REMAND

A review of the claims files reveals elevated blood glucose 
levels beginning in service in October 1996 and elevated 
blood glucose levels after service separation beginning in 
January 1999, which is less than two years after discharge.  
DM was diagnosed in June 2004.  However, there is no nexus 
opinion on file on whether the Veteran's DM is causally 
related to service, to include the elevated glucose levels.  

The Board finds that additional development is needed prior 
to Board adjudication.  The law provides that a veteran who 
has 90 days or more of service may be entitled to presumptive 
service connection of a chronic disease that becomes manifest 
to a degree of 10 percent or more within one year from 
service.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. § 
3.307 (2003).  Diabetes mellitus is one of the chronic 
diseases for which such presumptive service connection may be 
granted.  38 C.F.R. § 3.309(a).

With chronic disease shown as such in service or within the 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  

The law further provides that no presumptions may be invoked 
on the basis of advancement of the disease when first 
definitely diagnosed for the purpose of showing its existence 
to a degree of 10 percent within the applicable period.  This 
will not be interpreted as requiring that the disease be 
diagnosed in the presumptive period, but only that there be 
then shown by acceptable medical or lay evidence 
characteristic manifestations of the disease to the required 
degree, followed without unreasonable time lapse by definite 
diagnosis.  Symptomatology shown in the prescribed period may 
have no particular significance when first observed, but in 
the light of subsequent developments it may gain considerable 
significance.  Cases in which a chronic condition is shown to 
exist within a short time following the applicable 
presumptive period, but without evidence of manifestations 
within the period, should be developed to determine whether 
there was symptomatology which in retrospect may be 
identified and evaluated as manifestation of the chronic 
disease to the required 10-percent degree.  38 C.F.R. § 
3.307(c).


Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO must request that the 
Veteran provide the names, addresses, and 
dates of treatment of all health care 
providers, both VA and non-VA, who have 
treated him for DM since February 2009, 
the date of the most recent medical 
evidence on file.  

After securing the necessary 
authorization, the AMC/RO must attempt to 
obtain copies of any pertinent treatment 
records identified by the Veteran that 
have not been previously secured.  If VA 
is unsuccessful in obtaining any medical 
records identified by the Veteran, it 
must inform the Veteran of this and 
provide him an opportunity to submit 
copies of the outstanding medical 
records.  

2.  After the above has been completed, 
the AMC/RO will have an appropriate 
health care provider review the claims 
files and provide an opinion, based on 
the objective evidence on file, on 
whether the Veteran has DM that was 
caused or aggravated by service, to 
include elevated blood glucose levels.  
The health care provider must 
acknowledge receipt and review of the 
claims files in any report generated as 
a result of this remand.  In all 
conclusions, the opinion must identify 
and explain the medical basis or bases, 
with identification of the evidence of 
record.  If the health care provider is 
unable to render an opinion without 
resort to speculation, this should be 
noted and explained.  The report 
prepared must be typed and added to the 
claims files.

3.  After the above has been completed, 
the AMC/RO should review the claims files 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

4.  Thereafter, the AMC/RO will consider 
all of the evidence of record, including 
the evidence received in April 2010, and 
re-adjudicate the Veteran's claim for 
service connection for DM.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative will 
be provided a supplemental statement of 
the case ("SSOC").  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time will be 
allowed for response.  

Thereafter, if indicated, the case will be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purpose of this REMAND 
is to comply with all due process considerations.  No 
inference should be drawn regarding the final disposition of 
this claim as a result of this action.

By this remand, the Board intimates no opinion as to the 
final disposition of the unresolved issue.  The RO and the 
Veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts.  It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


